        Case 1:18-cv-10225-MLW Document 468 Filed 01/27/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                )
LILIAN PAHOLA CALDERON JIMENEZ                  )
and LUIS GORDILLO, et al.,                      )   No. 1:18-cv-10225-MLW
                                                )
Individually and on behalf of all others        )
                                                    DECLARATION OF COLLEEN M.
similarly situated,                             )
                                                    MCCULLOUGH IN SUPPORT OF
                                                )
                                                    PETITIONERS’ MOTION TO
               Plaintiffs-Petitioners,          )
                                                    ENJOIN THE REMOVAL OF
                                                )
                                                    TWO CLASS MEMBERS
       v.                                       )
                                                )
CHAD WOLF, et al.,                              )
                                                )
                                                )
               Defendants-Respondents.          )

       I, Colleen M. McCullough, declare as follows:

       1.      I am an attorney with the firm of Wilmer Cutler Pickering Hale and Dorr LLP,

counsel for the Petitioners in the above-captioned matter. I am an attorney licensed to practice in

the Commonwealth of Massachusetts. I am over the age of eighteen and I have personal

knowledge of the facts set forth in this declaration. If called as a witness, I could and would

competently testify thereto. I submit this Declaration in support of Petitioners’ Motion to Enjoin

the Removal of Two Class Members.

       2.      Attached hereto as Exhibit A is a true and correct redacted copy of the email sent

from Respondents’ counsel-of-record to Petitioners’ counsel-of-record on January 22, 2020

regarding notice of ICE’s intent to remove class member Salvador Bienvenido Rodriguez-

Aguasviva. The individual’s Alien Registration Number, which appears in the email, is

Confidential pursuant to the parties’ July 30, 2019 Stipulated Protective Order, Dkt. No. 316, and

the Court’s August 7, 2019 Order, Dkt. 338, and has been redacted.
        Case 1:18-cv-10225-MLW Document 468 Filed 01/27/20 Page 2 of 2



       3.       Attached hereto as Exhibit B is a true and correct redacted copy of the email sent

from Respondents’ counsel-of-record to Petitioners’ counsel-of-record on January 22, 2020

regarding notice of ICE’s intent to remove class member Erik Fabricio Rodriguez-Oseguera.

The individual’s Alien Registration Number, which appears in the email, is Confidential

pursuant to the parties’ July 30, 2019 Stipulated Protective Order, Dkt. No. 316, and the Court’s

August 7, 2019 Order, Dkt. 338, and has been redacted.

       4.      Attached hereto as Exhibit C is a true and correct copy of Provisional Unlawful

Presence Waivers, USCIS, (last updated Jan. 5, 2018), www.uscis.gov/family/family-us-

citizens/provisional-unlawful-presence-waivers.

       5.      Attached hereto as Exhibit D is a true and correct copy of Questions and Answers:

Provisional Waiver Engagement, USCIS (Sept. 20, 2016), www.uscis.gov/sites/default/

files/USCIS/Outreach/PED_QA_ProvisionalWaiverStakeholderEngagement09202016.pdf.

       I declare under penalty of perjury that, to the best of my knowledge and belief, the facts

set forth above are true and correct.

       Executed this 27th day of January, 2020, in Boston, Massachusetts.



                                                      /s/ Colleen M. McCullough
                                                      Colleen M. McCullough (BBO # 696455)
                                                      Wilmer Cutler Pickering Hale and Dorr LLP
                                                      60 State Street Boston, MA 02109
                                                      Tel.: (617) 526-6000
                                                      Fax: (617) 526-5000
                                                      Email:colleen.mccullough@wilmerhale.com




                                                  2
